PAGE, Justice
(dissenting).
I respectfully dissent. As outlined in my dissent in Carlton v. State, 816 N.W.2d 590, 619-20 (Minn.2012), to the extent that Minn.Stat. § 590.01, subd. 4 (2010), precludes a defendant’s right to one substantive review of his or her conviction, it is unconstitutional.
In addition, I not only believe the limitations periods established by Minn.Stat. § 590.01, subd. 4(a) and (c), are unconstitutional under the Due Process Clause of the Minnesota Constitution, Minn. Const, art. I, § 7, in cases in which they deprive a person of the right to one substantive review of a criminal conviction, I also believe they impermissibly encroach upon this court’s authority to regulate matters of trial and appellate procedure. Further, I believe that in acquiescing in the Legislature’s usurpation of judicial authority, the court has effectively abdicated its inherent authority to review trial court proceedings in the interests of justice. Accordingly, I *568would also hold that the Legislature’s adoption of these limitations periods violates our Constitution’s principles of separation of powers.
“[D]ue respect for coequal branches of government requires this court to exercise great restraint in considering the constitutionality of statutes particularly when the consideration involves what is a legislative function and what is a judicial function.” State v. Johnson, 514 N.W.2d 551, 554 (Minn.1994). This due respect notwithstanding, “courts have the power to ‘determine what is judicial and what is legislative; and if it is a judicial function that the legislative act purports to exercise, [this court] must not hesitate to preserve what is essentially a judicial function.’ ” State v. Losh, 721 N.W.2d 886, 891 (Minn.2006) (quoting State v. McCoy, 682 N.W.2d 153, 160 n. 7 (Minn.2004)).
Our court has “primary responsibility under the separation of powers doctrine for the regulation of evidentiary matters and matters of trial and appellate procedure.” State v. Olson, 482 N.W.2d 212, 215 (Minn.1992). We derive this authority over procedural matters from our inherent judicial powers. Johnson, 514 N.W.2d at 553. “The legislature has the power to declare what acts are criminal and to establish the punishment for those acts as part of the substantive law,” but this court exercises exclusive authority to regulate “the method by which the guilt or innocence of one who is accused of violating a criminal statute is determined.” State v. Lindsey, 632 N.W.2d 652, 658 (Minn.2001). “A statute is procedural, and therefore subject to this court’s inherent authority, ‘when it neither creates a new cause of action nor deprives [a] defendant of any defense on the merits.’ ” Losh, 721 N.W.2d at 891 (quoting Johnson, 514 N.W.2d at 555).
Here, the court concludes that the time limits in section 590.01, subdivision 4(a) and (c), are statutes of limitation. We have previously stated that “[t]he common law in Minnesota is clear. When directly faced with the issue, we have considered statutes of limitations to be procedural without exception.” Fleeger v. Wyeth, 771 N.W.2d 524, 528 (Minn.2009).1
I recognize that we have previously differentiated between “ordinary or general” statutes of limitations and those, like those at issue here, that are part of a statutory remedy. See Acton Constr. Co. v. Comm’r of Revenue, 391 N.W.2d 828, 835 (Minn.1986); State v. Bies, 258 Minn. 139, 146, 103 N.W.2d 228, 235 (1960). In Bies, we declined to invalidate a statute of limitations that precluded the State from pursuing a statutory claim to collect additional personal income taxes, interest, and penalties, concluding that “[i]n creating the right involved, the legislature has the power to impose any restrictions it sees fit.” Bies, 258 Minn. at 146, 103 N.W.2d at 234. We further clarified our holding from Bies in Acton, another tax case, in which we stated that the Legislature’s power to impose “any restrictions it sees fit” arises “when the legislature creates a right not existing at common law.” Acton Constr. Co., 391 N.W.2d at 835.
The two-year time limits at issue in these cases are, I acknowledge, part of a statutory remedy. But this statutory remedy is very different from those at issue in Bies and Acton. At this point in our legal history, the postconviction remedy in *569Minnesota is a statutory remedy. But, unlike the case with the tax laws, in adopting Minnesota’s statutory postconviction remedy, our Legislature did not “create a right not existing at common law.” Quite the contrary. The current form of our postconviction statute was adopted by this court, as a matter of common law. See State ex rel. Holm v. Tahash, 272 Minn. 466, 471, 139 N.W.2d 161, 164 (1965). We held in Tahash that recent decisions by the United States Supreme Court that broadened the postconviction jurisdiction of federal trial courts “dictated” enlargement of Minnesota’s habeas corpus remedy into a full-fledged postconviction procedure “by which a convicted prisoner can obtain an evidentiary hearing and determination of any claimed violation of fundamental rights, including those guaranteed by the Federal Constitution.” Id. at 469-70, 139 N.W.2d at 163. The Legislature’s adoption in 1967 of Minn.Stat. ch. 590, only codified existing law. See Act of May 10, 1967, ch. 336, § 1, 1967 Minn. Laws 517, 517-20 (codified as amended at Minn.Stat. ch. 590 (2010)). It is precisely because of this important difference that the rule applied in those two tax cases does not apply here.
Not only do the limitations periods established in section 590.01, subdivision 4(a) and (c), interfere with our authority to adopt procedural rules, they interfere with our authority to review criminal convictions in the “interests of justice.” Minn. Stat. § 590.01, subd. 4(b)(5). By its own terms," the two-year time bar in subdivision 4(c) operates to bar claims under subdivision 4(b)(5) that are not only not frivolous, but are also worthy of review “in the interests of justice.” As the Legislature — and the court — see it, even these concededly meritorious cases must be dismissed, simply because the petitioner has delayed seeking relief. I disagree that the Legislature has the authority to preclude this court from exercising its inherent constitutional authority to review decisions of the lower courts.2
In State v. M.A.P., we stated that the Legislature could not “ ‘by regulation deny to this court its constitutionally independent appellate authority to review whatever this court deems mandated in the interests of justice.’ ” 281 N.W.2d 334, 336-337 (Minn.1979) (quoting In re O’Rourke, 300 Minn. 158, 175, 220 N.W.2d 811, 821 (1974)). We continued:
We affirm our right to take jurisdiction in those situations where in the interests of justice the merits should be heard. Thus, although the relevant statutory provisions, case law, or Rules of Civil Appellate Procedure might otherwise preclude appellate review because the appeal is not timely, we nevertheless could accept jurisdiction if the interests of justice so warrant.
Id. We grounded this authority to act in the Judiciary Article of the Minnesota Constitution, art. VI, § 2, which states, in part, “[t]he supreme court ... shall' have original jurisdiction in such remedial cases as are prescribed by law, and appellate jurisdiction in all cases, but there shall be no trial by jury in the supreme court.” See M.A.P., 281 N.W.2d at 336; see also Metro. Airports Comm’n v. Metro. Airports Police Fed’n, 443 N.W.2d 519, 523 (Minn.1989) (holding that the Legislature “cannot deny this court its constitutionally independent appellate authority to review *570whatever case it deems necessary in the interests of justice even if ‘statutory provisions, case law or the Rules of Civil Appellate Procedure might otherwise preclude appellate review’ ” (quoting M.A.P., 281 N.W.2d at 387)). Our independent authority to review postconviction proceedings is all the more significant in light of the unique role that a first review by postcon-viction proceeding plays in Minnesota. Unlike in other states, where the remedies provided by postconviction proceedings are more limited, in Minnesota a first review by postconviction proceedings is “substantially similar in scope to a direct appeal.” Deegan v. State, 711 N.W.2d 89, 94 (Minn.2006).
We have attributed our authority to act in “the interests of justice” to our power to supervise the trial courts. State v. Salitros, 499 N.W.2d 815, 820 (Minn.1993).3 That power would be illusory indeed if we could not ensure that the courthouse doors are not slammed shut to criminal defendants who have not had at least one substantive review of the trial court proceedings. Our ability to undertake a meaningful, effective substantive review is in turn dependent on the lower court’s ability in the first instance to hear and decide cases.4 I recognize “that we have only applied the interests of justice in exceptional situations.” Gassler v. State, 787 N.W.2d 575, 586 (Minn.2010). Nonetheless, until today, we have never held that we lack inherent judicial authority to act in the interests of justice. Today, however, the court takes the momentous step of acquiescing to the Legislature’s unconstitutional interference with our authority. In doing so, I believe the court abdicates its constitutional authority to ensure that justice is done in the courts of this state. Because the two-year limitations periods in section 590.01, subdivision 4(a) and (c), are plainly procedural, I would conclude that the Legislature has exceeded its authority — and impermissibly encroached upon ours — by its adoption of that time limit. Accordingly, these two-year time limits are unconstitutional because they violate the principle of separation of powers.
Finally, I note that when construing a statute, “words and phrases are construed according to rules of grammar and according to their common and approved usage; but technical words and phrases and such others as have acquired a special meaning ... are construed according to such special meaning or their definition.” Minn. Stat. § 645.08(1) (2010). Our goal in statutory construction is to ascertain and give *571effect to the intention of the Legislature. Minn.Stat. § 645.16 (2010). “Every law shall be construed, if possible, to give effect to all its provisions. When the words of a law in their application to an existing situation are clear and free from all ambiguity, the letter of the law shall not be disregarded under the pretext of pursuing the spirit.” Id. In ascertaining the intention of the Legislature, we presume that the Legislature “does not intend a result that is absurd, impossible of execution, or unreasonable.” Minn.Stat. § 645.17 (2010). We also presume that the Legislature “intends the entire statute to be effective and certain.” Id.
Section 590.01, subdivision 4(a), requires that a person seeking postconviction relief must file his petition within two years of the later of the date of the entry of judgment of conviction or, if the person files a direct appeal, the date the appellate court decides the appeal. MinmStat. § 590.01, subd. 4(a). Subdivision 4(b) provides five exceptions to this time limit, including subdivision 4(b)(5), which is the subject of this appeal. Minn.Stat. § 590.01, subd. 4(b). Subdivision 4(b)(5) allows a court to hear a postconviction petition, notwithstanding failure to comply with the two-year time limit of subdivision 4(a), when “the petition is not frivolous and is in the interests of justice.” Minn.Stat. § 590.01, subd. 4(b)(5). Subdivision 4(c), however, requires that “[a]ny petition invoking an exception provided in [subdivision 4](b) must be filed within two years of the date the claim arises.” Minn.Stat. § 590.01, subd. 4(c).
As applied to Sanchez’s petition, application of the two-year time bar in subdivision 4(c) to preclude consideration of Sanchez’s ineffective-assistance-of-counsel claim leads to a result that is “absurd” and “unreasonable.” While on the one hand, subdivision 4(b) purports to allow review of a nonfrivolous petition in the interests of justice after expiration of the two-year time bar in subdivision 4(a), the court construes subdivision 4(c) to categorically preclude review beyond two years. As construed by the court, the time limit in subdivision 4(c) effectively eviscerates the exception provided in subdivision 4(b)(5). Indeed it would have the same effect and produce the same result even if Sanchez had a valid claim under Minn.Stat. § 590.01, subd. 4(b)(2), establishing by clear and convincing evidence that he is actually innocent of the offense for which he was convicted.5
Because the Legislature cannot possibly have intended to render subdivisions 4(b)(2) and (5) superfluous, I would hold that subdivision 4(c) is ambiguous. I would further conclude that in order to reconcile subdivisions 4(b)(5) and 4(c), the more specific interests-of-justice exception prevails over the more general claim-arises provision. See Minn.Stat. § 645.26 (2010) (if a general provision in a law is in conflict with a special provision in the same or another law, and the two cannot be construed so that effect may be given to both, the special provision shall prevail and shall be construed as an exception to the general provision).
*572For the foregoing reasons, I would reverse the judgment of the lower courts and remand for consideration of both this issue and the waiver issue I outlined in Carlton, 816 N.W.2d at 626.

. We noted in Fleeger v. Wyeth that "on more than one occasion” we have stated that "statutes of limitation have both procedural and substantive aspects.” 771 N.W.2d at 528 n. 3 (citing State v. Lemmer, 736 N.W.2d 650, 657-58 (Minn.2007); see Johnson, 514 N.W.2d at 555.) But we noted that those comments were “dicta, however, as statutes of limitations were not at issue in those cases.” Fleeger, 771 N.W.2d at 528 n. 3.


. The court’s decision to allow the Legislature to encroach upon our inherent judicial authority under Article VI of the Minnesota Constitution is directly tied to my conclusion that the statutes of limitation are unconstitutional insofar as they deny a criminal defendant the right to one substantive review. Absent the denial of the right to one substantive review of the conviction, the statute of limitations would not create a constitutional problem.


. To be clear, our authority to substantively review the merits of a postconviction petition arises out of two, separate sources: (1) the legislatively-created exceptions to the time-bar in the postconviction statute, Minn.Stat. § 590.01, subd. 4; and (2) our authority granted in Article VI, Section 2 of the Minnesota Constitution. Because the Legislature gave no guidance as to the meaning of the phrase “the interests of justice,” we have used our previous, common-law standards. That being said, the statutory provision cannot limit our constitutional authority even if in practice we apply similar — or the same — standards.


. The court's contention that Sanchez's appeal to our court from the postconviction court’s denial of relief is "irrefutable evidence” that "postconviction petitioners ... are still able to appeal a postconviction court's denial of their petitions,” is a nonstarter. As this case demonstrates, application of the postconviction statute of limitations will often restrict the scope of that appeal to the issue of timeliness, leaving the defendant without any substantive review — meaningful and effective, or otherwise — -of the merits of his or her criminal conviction. Application of the postconviction statute will also restrict the scope of the postconviction court's review of claims. Yet for us to provide meaningful appellate review requires a record from which a meaningful review can be made, but which the postconviction court cannot create.


. Pity the poor person who is sentenced to life in prison without the possibility of release and who can prove by clear and convincing evidence by way of DNA evidence actual innocence, but who brings an appeal outside the time period permitted by subdivision 4(c). The court implies that equitable tolling may be available to provide a remedy in such a situation. But, as suggested in the concurrence of Justice Stras, equitable tolling is likely foreclosed by Minn.Stat. § 590.01, subd. 4(c). Moreover, if applicable, equitable tolling puts the court in the awkward position of having to pick and choose which petitions are "worthy” of substantive review.